UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) May 5, 2010 FRESH DEL MONTE PRODUCE INC. (Exact Name of Registrant as Specified in Charter) The Cayman Islands 1-14706 N/A (State or Other Jurisdiction of Incorporation) (Commission file number) (I.R.S. Employer Identification No.) c/o Walkers Corporate Services Limited Walker House, 87 Mary Street George Town, Grand Cayman, KY1-9002 Cayman Islands (Address of Registrant's Principal Executive Office) (305) 520-8400 (Registrant’s telephone number including area code) Please send copies of notices and communications from the Securities and Exchange Commission to: c/o Del Monte Fresh Produce Company 241 Sevilla Avenue Coral Gables, Florida33134 (Address of Registrant's U.S. Executive Office) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders Fresh Del Monte Produce Inc. (the “Company”) held its Annual General Meeting of Shareholders on May 5, 2010.A total of 57,593,440 Ordinary Shares or 91% of the Ordinary Shares issued and outstanding as of the March 11, 2010 record date were represented in person or by proxy.The proposals presented at the Annual General Meeting of Shareholders are described in detail in the Company’s Proxy Statement for the 2010 Annual General Meeting of Shareholders filed with the Securities and Exchange Commission on March 25, 2010. Each of the items was approved by the shareholders pursuant to the voting results set forth below. Proposal 1 To elect the following directors to Class I of the Board of Directors, each to hold office for a three-year term. For Against Abstain BrokerNon- Vote Amir Abu-Ghazaleh Salvatore H. Alfiero Edward L. Boykin Proposal 2 To approve and adopt the Company’s financial statements for the 2009 fiscal year ended January 1, 2010. For Against Abstain Proposal 3 To ratify the appointment of Ernst & Young LLP as independent registered public accounting firm to the Company for the 2010 fiscal year ending December 31, 2010. For Against Abstain Proposal 4 To approve and adopt the 2010 Non-Employee Directors Equity Plan. For Against Abstain BrokerNon-Vote Proposal 5 To approve and adopt the Performance Incentive Plan for Senior Executives. For Against Abstain Proposal 6 The approve and adopt the Long-Term Incentive Plan. For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Fresh Del Monte Produce Inc. Date: May 7, 2010 By: /s/ Richard Contreras Richard Contreras Senior Vice President & Chief Financial Officer
